Citation Nr: 1117741	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  04-39 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial evaluation in excess of 40 percent for service-connected chronic peptic ulcer disease, recurrent, status post vagotomy with pyloroplasty.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active service from August 1973 to August 1976.  This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which awarded service connection for peptic ulcer disease and initially assigned a 10 percent evaluation for that disability.  The RO increased the initial rating to 40 percent during the pendency of the appeal.  The Board Remanded the appeal in September 2007, then denied the appeal in September 2008.

After the Board denied the claim in September 2008, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand in April 2010.  The Court issued an April 2010 Order which incorporated the Joint Motion, thereby vacating the Board's 2008 decision and remanding the claim to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2010 Order, by incorporation of the Joint Motion, states that the 2008 Board decision does not adequately explain why the Veteran's complaints that abdominal pain was severe and was unrelieved by medication do not meet or approximate the criteria for a 60 percent evaluation.  The Court's Order directs the Board to set forth adequate reasons and bases for its findings and conclusions.  The Board has discussed all of the evidence associated with the record at the time of the 2008 decision.  As the Court determined that this evidence does not provide an adequate basis for the Board's determination that the Veteran's symptoms did not meet or approximate the criteria for a 60 percent evaluation, the Board concludes that the appeal must be Remanded for additional development.  

As this is an appeal from an initial rating, evidence must be obtained which reflects the Veteran's symptoms during the entire pendency of the appeal, which was initiated by a claim submitted in November 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records, including both outpatient and inpatient records, from February 2008 to the present, including more complete records of inpatient hospitalization at the Atlanta VA Medical Center in 2009, to include a complete record of all medications administered, complete physician and nursing notes, and a complete record of consultations.  

2.  A record showing what medications were dispensed by VA to the Veteran from November 2002 to the present should be associated with the claims files.    

3.  Ask the Veteran whether he has been treated by any non-VA providers for his service-connected chronic peptic ulcer disease, recurrent, status post vagotomy with pyloroplasty from February 5, 2008 to the present.  Records of identified providers should be requested.

4.  Ask the Veteran whether he obtained any medication used to treat his service-connected chronic peptic ulcer disease, recurrent, status post vagotomy with pyloroplasty, from November 23, 2002 to the present, from a non-VA pharmacy.  Request requests of medications dispensed to the Veteran for any gastrointestinal disorder from each identified pharmacy.

5.  AFTER the above development is completed to the extent possible, the Veteran should be afforded VA gastrointestinal (GI) examination.  The examiner must be advised that the Veteran's service-connected chronic peptic ulcer disease, recurrent, status post vagotomy with pyloroplasty, is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Codes 7306 and 7348 (which references DC 7308).  The examiner should be provided with the criteria for evaluating disability under each of those Diagnostic Codes (7306, 7308, 7348).  The examiner should be provided with a copy of this Remand.  The examiner must review relevant records, including reports of November 2002, September 2004, and February 2008 VA examinations and the Veteran's testimony at August 2004 and August 2007 hearings.  The examiner should indicate in the examination report that such review was conducted.  Any necessary tests or studies should be conducted, and the results should be associated with the claims files.  Then, the examiner should answer the following questions:

(i).  Describe the effect of the Veteran's service-connected ulcer disease, status postoperative, on the Veteran's health, in 2002 and 2003, to include evidence regarding the frequency or severity of symptoms listed in DCs 7306, 7308, or 7348 (nausea, hematemesis, melena, anemia, recurrent abdominal, epigastric symptoms after meals).
      Do the records associated with the claims file disclose how frequently the Veteran used medication to relieve or treat the service-connected disability in 2002 and 2003?  (If so, summarize that evidence.)  If GI disorders other than the service-connected ulcer disease, status postoperative, were present in 2002 and 2003, list or describe any GI symptoms which should be excluded from the evaluation of the service-connected disability.  

(ii).  Describe the effect of the Veteran's service-connected ulcer disease, status postoperative, on the Veteran's health, during the period from 2004 through 2007, to include evidence regarding the frequency or severity of symptoms listed in DCs 7306, 7308, or 7348 (nausea, hematemesis, melena, anemia, recurrent abdominal, epigastric symptoms after meals).
      Do the records associated with the claims file disclose how frequently the Veteran used medication to relieve or treat the service-connected disability during the period from 2004 through 2007?  If GI disorders other than the service-connected ulcer disease, status postoperative, were present during the period from 2004 through 2007, list or describe any GI symptoms which should be excluded from the evaluation of the service-connected disability.  

(iii).  Describe the effect of the Veteran's service-connected ulcer disease, status postoperative, on the Veteran's health, during the period from February 2008 through October 2009, to include evidence regarding the frequency or severity of symptoms listed in DCs 7306, 7308, or 7348 (nausea, hematemesis, melena, anemia, recurrent abdominal, epigastric symptoms after meals).
      Do the records associated with the claims file disclose how frequently the Veteran used medication to relieve or treat the service-connected disability during the period from February 2008 through October 2009?  (If so, summarize that evidence.)  If GI disorders other than the service-connected ulcer disease, status postoperative, were present during the period from February 2008 through October 2009, list or describe any GI symptoms which should be excluded from the evaluation of the service-connected disability.  

(iv).  Describe the effect of the Veteran's service-connected ulcer disease, status postoperative, on the Veteran's health, since November 2009, to include evidence regarding the frequency or severity of symptoms listed in DCs 7306, 7308, or 7348 (nausea, hematemesis, melena, anemia, recurrent abdominal, epigastric symptoms after meals).
      Do the records associated with the claims file disclose how frequently the Veteran used medication to relieve or treat the service-connected disability since November 2009?  (If so, summarize that evidence.)  If GI disorders other than the service-connected ulcer disease, status postoperative, were present since November 2009, list or describe any GI symptoms which should be excluded from the evaluation of the service-connected disability.  

6.  After each item of development discussed above has been completed, complete any further development deemed appropriate.  Then, readjudicate the issues on appeal.  If the benefit sought is not granted in full, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


